Citation Nr: 0710143	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-28 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
residuals of a left foot injury and, if so, whether the 
reopened claim should be granted.

2.	Whether new and material has been received to reopen the 
veteran's claim for service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the veteran perfected an appeal as to 
the RO's January 2000 denial of his claim for service 
connection for left ear hearing loss and tinnitus.  However, 
in a June 2003 rating decision, the RO granted service 
connection for left ear hearing loss and tinnitus of the left 
ear that represents a full grant of the benefits sought as to 
these matters.  Subsequently, the veteran submitted a timely 
notice of disagreement (NOD) with the RO's September 2003 
denial of his claim for an increased initial rating for 
tinnitus and, in July 2004, a statement of the case (SOC) was 
issued.  A separate SOC regarding the veteran's claims for 
service connection for foot disorders was also issued in July 
2004.  However, although on his August 2004 substantive 
appeal, the veteran checked a box indicating that he wished 
to appeal all of the issues listed on the statement of the 
case, he specifically indicated that he was only appealing 
his claims for service connection left and right foot 
disorders.  

The veteran also submitted a timely NOD with the RO's January 
2000 denial of his claim for an increased rating for right 
ear hearing loss for which a SOC was issued in August 2000.  
In a June 2001 letter, the RO advised the veteran that the 
rating decision was final because he failed to file a 
substantive appeal.  In July 2001, the veteran submitted a 
NOD as to the matter of the timeliness of his substantive 
appeal and, in May 2002, the RO issued an SOC as to this 
matter.  However, he did not perfect his claim.  Thus, the 
Board will confine its consideration to the issues as set 
forth on the decision title page.   

Further, the Board notes that, in an unappealed August 1976 
rating decision, the RO, in pertinent part, denied the 
veteran's claims for service connection for a left foot 
injury and right foot disorder.  That determination is final, 
and may not be reopened without evidence deemed to be new and 
material.  In an unappealed June 1979 rating decision, the RO 
denied service connection for a bilateral foot disorder 
(described as a skin disorder).  That decision is also final.  
The current appeal comes before the Board from the RO rating 
decision of June 2003 which, in pertinent part, declined to 
find that new and material evidence had been submitted to 
reopen the veteran's claims for service connection for 
residuals of a left foot injury and a right foot disorder.

In his January 2004 NOD the veteran said he wanted to 
"clarify" his foot injuries as left and right plantar 
fasciitis, and that he was diagnosed with a left foot spur 
and degenerative disease in both ankles.  The RO construed 
this statement as a request for new claims for service 
connection.

The Board points out in this regard, however, that it appears 
that in a January 2005 rating decision, the RO, in pertinent 
part, denied the veteran's claims for bilateral plantar 
fasciitis and spurs of the feet-essentially reopening the 
previously denied claims, and then denying them on the 
merits.  However, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that 
new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993). 

Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claims ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The issue of service connection for residuals of a left foot 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	An August 1976 RO decision denied the veteran's claims 
for service connection for a right foot disorder and 
residuals of a left foot injury based, in part, on a 
finding that residuals of a left foot injury were not 
currently found on recent examination and a right foot 
disorder was not shown by the evidence of record.  The 
veteran was notified of the RO's action but did not 
appeal.

2.	A June 1979 RO decision denied the veteran's claim for 
service connection for a bilateral foot condition based, 
in part, on a finding that he was treated for monilia 
folliculitis in service and that there were no residuals 
of the (skin) disorder shown at separation or 
subsequently.  The veteran was notified of the RO's 
action but did not appeal. 

3.	Evidence received since the June 1979 RO decision that 
denied service connection for a bilateral foot condition 
(left foot) is not cumulative and redundant, was not 
previously on file, and raises a reasonable possibility 
of substantiating the claim for service connection for 
residuals of a left foot injury.

4.	Evidence received since the June 1979 RO decision that 
denied service connection for a bilateral foot condition 
(right foot) is cumulative and redundant, was previously 
on file, and does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
right foot disorder.


CONCLUSIONS OF LAW

1.	Evidence received since the June 1979 RO decision that 
denied the veteran's claim for service connection for a 
bilateral disorder (left foot) is new and material, and 
the claim for service connection for residuals of a left 
foot injury is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.	The June 1979 RO rating decision that denied entitlement 
to service connection for a bilateral foot disorder (a 
right foot disorder) is final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a right foot 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 33.102, 3.159, 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  (Regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  The new definition applies only to 
claims to reopen filed on or after August 29, 2001 and, as 
the instant petition to reopen was filed in August 2002, it 
applies here.)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the appellant's 
claim to reopen the previously denied claim for service 
connection for a right foot disorder is being denied, and the 
left foot claim is being reopened and remanded, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claims. 

In October 2002, and January and April 2003 letters, issued 
prior to the June 2003 rating decision, the RO informed the 
appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  As well, during the pendency of this appeal, the 
Court issued a decision that held that, in the context of a 
claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that the VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

In the January and April 2003 letters to the veteran, the RO 
discussed, in part, the evidence necessary to establish a 
claim for service connection and the need to submit new and 
material evidence to reopen his veteran's claims for service 
connection for a bilateral foot disorder.  The letters also 
contained a brief description of what constituted new and 
material evidence, and the January 2003 letter told the 
veteran that his August 2002 claim was interpreted as a 
request to reopen the previously denied claim for service 
connection for folliculitis of the feet because he failed to 
specify the disability he sought.  The RO advised the veteran 
that the type of evidence most likely to be helpful to his 
attempt to reopen his claim of service connection for a skin 
disorder of his feet was medical evidence linking a current 
disability of his feet to a disease or injury incurred during 
service.  The veteran did not respond to the RO's letter 
until his January 2004 NOD, after the June 2003 rating 
decision on appeal, when he clarified his injuries as left 
and right foot plantar fasciitis.

We therefore conclude that appropriate notice has been given 
in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Factual Background and Legal Analysis

The RO, in a decision dated in August 1976, denied the 
veteran's claims for service connection for residuals of a 
left foot injury and a right foot condition.  The RO found at 
that time that a right foot disorder was not shown by the 
evidence of record and left foot residuals were not found on 
the most recent VA examination in June 1972.  The appellant 
was duly notified of the RO's action but did not appeal, and 
the decision was therefore final, based upon the evidence 
then of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the RO's August 1976 
rating decision that denied service connection for residuals 
of a left foot injury and a right foot condition included the 
veteran's service medical records.  The clinical records 
indicate that in February 1967 he was seen in the clinic for 
treatment of an ingrown toenail on his left foot that was 
removed in July 1967, but are not otherwise referable to 
complaints or diagnosis of, or treatment for, a right or left 
foot disorder.  When examined for separation in January 1968, 
the veteran denied having a foot disorder and a right or left 
foot or skin abnormality was not found on examination.  The 
veteran submitted a copy of an April 1968 Sick Slip 
indicating that he had a left foot disorder and should use 
crutches for 3 days with no prolonged standing or walking 
during that time.  

Also of record were October 1969 and June 1972 VA audiology 
examination reports that are not referable to a foot 
disorder.  

In February 1977 the veteran submitted a request to reopen 
his claim for service connection for a foot and leg disorder.  
The evidence added to the record at that time includes 
private medical records, dated from March 1963 to September 
1976, from W.G., M.D., indicating the veteran was treated in 
September 1976 for some tinea infection of the feet for which 
topical lotion was prescribed.  A December 1976 signed 
statement from D.P., the veteran's sister-in-law, is to the 
effect that she observed that in June 1968 the veteran's feet 
had an odor and were swollen, and his left leg was numb.

In a May 1977 letter, the RO advised the veteran that his 
claim for service connection for a leg disorder remained 
denied.  He was advised of his appellate rights but did not 
appeal the RO's decision.

In August 1977, the veteran submitted another request to 
reopen his claim for service connection for a foot disorder.  
The evidence added to the record at that time includes an 
April 1977 VA medical record that reflects that the veteran's 
both lower extremities were perfectly normal.  The pertinent 
diagnosis was normal left lower extremity.  In an August 1977 
rating decision, the RO found that service connection for a 
foot disorder was not warranted.  The veteran was notified of 
the RO's decision but did not appeal.

In February 1979, the veteran submitted a new request to 
reopen his claim for service connection for a foot disorder.  
The evidence added to the record includes some additional 
service medical records submitted by him, dated in July 1966, 
and reflecting his treatment for pustulas eruptions of the 
right leg, diagnosed as folliculitis monilia of the right 
lower extremity, for which he was hospitalized for 
approximately one week.  The clinical record also notes a 
rash of the right foot.  In a June 1979 rating decision, the 
RO denied the veteran's claim for a bilateral foot disorder, 
noting the prior denial, and that there was no evidence of a 
skin disorder at separation from service, and no evidence of 
treatment for a skin disorder of the lower extremities. 

The June 1979 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
June 1979 RO decision that was the last final adjudication 
that disallowed the veteran's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
the Hodge decision stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

As noted, the changes to 38 C.F.R. § 3.156(a) that define new 
and material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in August 2002, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).

As noted, an application to reopen the veteran's current 
claims was received by the RO in August 2002.  The additional 
evidence that has been added to the file includes the 
veteran's VA and non VA medical records, dated from 1980 to 
2004, and copies of service medical records, some duplicative 
of those previously considered by the RO.

A February 2003 private podiatry medical record is not 
referable to a left or right foot disorder.  The record 
diagnosed possible tinea on the anterior aspect of the right 
leg.

September and October 2003 VA medical records indicate that 
the veteran had some degenerative changes of both ankles and 
the assessment included plantar fasciitis.  According to a 
November 2003 radiology report, and a December 2003 VA 
medical record, the veteran was seen in the outpatient 
Podiatry clinic with complaints of bilateral heel pain that 
was present since the 1970s.  He said his feet were hurt in 
service when he fell off the back of a truck.  Upon 
examination, bilateral plantar fasciitis was diagnosed.  An 
x-ray taken in November 2003 showed a small dorsal calcaneal 
spur.

As noted, added to the record is the veteran's January 2004 
NOD in which he said he wanted to "clarify" his claimed 
injuries as left and right plantar fasciitis.  He said he was 
diagnosed with a left foot spur and degenerative joint 
disease of both ankles that he believed was related to the 
plantar fasciitis. 

Left Foot

The evidence added to the record since the June 1979 RO 
decision regarding the claim for residuals of a left foot 
injury is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran essentially 
did not have a current left disorder after service, evidence 
showing that he developed plantar fasciitis and a calcaneal 
bone spur, tends to relate to an unestablished fact necessary 
to substantiate the claims.  In the Board's opinion, this 
evidence provides a more complete picture of the veteran's 
disability and its origin, and thus does bear directly and 
substantially upon the specific matters under consideration, 
and is so significant as to warrant reconsideration of the 
merits of the claims on appeal.  See Hodge, supra.  Thus, 
this evidence is new and material, and we may reopen the 
appellant's claim of entitlement to service connection for 
residuals of a left foot injury.

However, the adjudication of the veteran's claim for service 
connection for residuals of a left foot injury does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for residuals 
of a left foot injury, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.

Right Foot

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
right foot disorder essentially fails to address the 
inadequacies of the appellant's claim at the time of the 
prior denial in June 1979.  In this respect, the additional 
evidence submitted does not suggest that the veteran had a 
right foot disorder due to service, and the VA and non-VA 
medical records and statements do not support the appellant's 
contentions that such a disorder was incurred in or related 
to his period of active service.

Even assuming, arguendo, that the appellant's claim for 
service connection for a right foot disorder were to be 
reopened and considered on the merits, the claim would still 
fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service. 

The resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a right foot disorder, that he recently 
identified as plantar fasciitis.  Although the evidence shows 
that the veteran currently has right foot plantar fasciitis, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, although treated for a right leg 
skin disorder in 1966, the record otherwise reflects that his 
lower extremities were normal on separation from service and 
the first post service evidence of record of plantar 
fasciitis is from 2003, more than 35 years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
plantar fasciitis to service or any incident of service has 
been presented.

Here, as was the case at time of the RO's June 1979 decision, 
the medical evidence fails to demonstrate that the veteran 
has right foot disorder as a result of active military 
service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen, supra; Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  The evidence now of 
record fails to show that the veteran currently has a right 
foot disorder related to his period of active military 
service. Thus, this claim would be denied.  38 U.S.C.A. §§ 
1110, 5107(a); 38 C.F.R. § 3.303.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. at 495; see also Routen v. 
Brown, supra.  There is no evidence showing, and the veteran 
does not assert, that he has had sufficient medical training 
to provide competent medical evidence as to the etiology of 
his right foot disorder.

Consequently, the Board finds that the evidence received 
since the June 1979 RO decision regarding the claim for 
service connection for a right foot disorder is cumulative of 
the evidence previously considered by the RO and not 
sufficiently significant to warrant reconsideration of the 
merits of the claim on appeal.  As the evidence received 
since the June 1979 RO decision to deny service connection 
for a right foot disorder is not new and material, it follows 
that the claim for service connection for right foot disorder 
may not be reopened.

ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a left foot injury is 
reopened, and the appeal is, to that extent, granted.

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for a right foot disorder is denied.


REMAND

The veteran seeks service connection for residuals of a left 
foot injury that he has variously identified as plantar 
fasciitis and a left foot bone spur.  An April 1968 Sick 
Slip, issued after his January 1968 separation examination 
was conducted, indicates that the veteran was placed on 
crutches for three days and advised against prolonged 
standing and walking due to an unidentified left foot 
disorder.

The December 2003 VA medical record includes the veteran's 
complaint of bilateral heel pan since the 1970s and report 
that he injured his feet when he fell from the back of a 
truck in service.  Current diagnoses included bilateral 
plantar fasciitis and calcaneal bone spur.  While service 
medical records do not reflect that such an injury occurred, 
the veteran clearly had some type of left foot disorder or 
injury in April 1968.  Thus, in the interest of due process 
and fairness, the Board is of the opinion that he should be 
afforded a VA examination to determine the etiology of any 
residuals of a left foot injury found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the veteran 
with appropriate notice that addresses 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2006), 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating for the service 
connection claim on appeal, as outlined 
by the court in Dingess v. Nicholson, 19 
Vet. App. at 473.

2.	All VA medical records regarding the 
veteran's treatment, for the period from 
September 2004 to the present, should be 
obtained.  He should also be asked to 
provide information about any treatment 
rendered to the left foot since service 
separation and attempts should be made to 
obtain any records not on file.  If 
attempts to locate records are 
unsuccessful, documentation of the 
attempts made to obtain records should be 
set out in the claims file.

3.	Then, the veteran should be scheduled for 
a VA examination by an appropriate 
medical specialist to determine the 
etiology of any residuals of a left foot 
injury found to be present.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.

a.	If any left foot disorder is 
diagnosed, e.g. bone spur or 
plantar fasciitis, the 
physician is requested to 
offer an opinion as to 
whether it is at least as 
likely as not (i.e., at 
least a 50-50-probability) 
that an etiological 
relationship exists between 
any left foot disorder 
currently found, any 
incident of service, and the 
unidentified left foot 
disorder for which the 
veteran was placed on 
crutches in April 1968.  
This should include 
consideration of the foot 
disorders for which he has 
been recently treated by VA 
including from September to 
December 2003 (when 
bilateral plantar fasciitis 
and a calcaneal bone spur 
were noted), or whether such 
an etiology or relationship 
is less than likely (i.e., 
less than a 50-50 
probability).

NOTE: The term "at least 
as likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as 
it is to find against it.

b.	A rationale should be 
provided for all opinions 
expressed.  If the physician 
is unable to give an opinion 
with respect to the question 
presented, an explanation at 
to why should be provided.  
The veteran's claims files 
should be made available to 
the examiner prior to the 
examination and the 
examination report should 
indicate if the examiner 
reviewed the veteran's 
medical records.
        
5. Thereafter, the RO should 
readjudicate the appellant's claim 
of entitlement to service connection 
for residuals of a left foot injury 
disorder.  If the benefits sought on 
appeal remain denied, the appellant 
and his representative should be 
provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the July 2004 statement of the case.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


